Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are pending and currently under prosecution.

Priority
3.	Applicant’s claim under 35 U.S.C. §§ 119(e), 120 and 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tisoncik et al. (Microbiology and Molecular Biology Reviews, March 2012, 76 (1): 16-32, IDS) in view of Kobayashi (J. Leukoc. Biol., 2010, 88: 1157–1162, IDS).
	Claims 1-20 are herein drawn to a method of treating sepsis in a subject in need, comprising the step of administering a composition comprising an early apoptotic cell population to said subject, wherein said administering treats sepsis in said subject.
	Tisoncik et al. teach that sepsis can cause cytokine release syndrome (CRS) with proinflammatory cytokines (e.g. TNF, IL-1α, IL-1β, IL-6) released in the cytokine storm; see entire document, e.g. pages 19-20. Tisoncik et al. teach that the term “cytokine storm” calls up vivid images of an immune system gone awry and an inflammatory response flaring out of control (an excessive or uncontrolled release of proinflammatory cytokines); see page 16.
	Tisoncik et al. do not teach a correlation of early apoptotic cells with proinflammatory cytokines.
	However, this deficiency is remedied by Kobayashi.
	Kobayashi teaches that early apoptotic cells inhibit the inflammatory responses of phagocytes, such as the production of proinflammatory cytokines; see entire document, e.g. first paragraph of right col. on page 1159.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat sepsis using early apoptotic cells. One would have been motivated to do so because Tisoncik et al. teach that sepsis can cause cytokine release syndrome (CRS) with proinflammatory cytokines (e.g. TNF, IL-1α, IL-1β, IL-6) released in the cytokine storm; Kobayashi teaches that early apoptotic cells inhibit the inflammatory responses of phagocytes, such as the production of proinflammatory cytokines. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat sepsis using early apoptotic cells, because early apoptotic cells inhibit the production of proinflammatory cytokines as taught by Kobayashi, and sepsis can cause cytokine release syndrome (CRS) with proinflammatory cytokines released in the cytokine storm as taught by Tisoncik et al.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

9.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,318,163.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-20 are herein drawn to a method of treating sepsis in a subject in need, comprising the step of administering a composition comprising an early apoptotic cell population to said subject, wherein said administering treats sepsis in said subject.
Claims 1-20 of U.S. Patent No. 11,318,163 are drawn to a method of treating, preventing, inhibiting, reducing the incidence of, ameliorating, or alleviating sepsis, or any combination thereof, in a human subject in need, comprising the step of administering a composition comprising an early apoptotic cell population to said subject, said early apoptotic cell population comprising a mononuclear enriched cell population comprising > 40% AnnexinV+ and < 15% propidium iodide+ cells, wherein the source of sepsis is selected from pneumonia, endovascular, methicillin-resistant Staphylococcus aureus (MRSA) infection, a urinary tract infection (UTI), or a biliary tract infection, and wherein said administering treats, prevents, inhibits, reduces the incidence of, ameliorates, or alleviates sepsis in said subject.

10.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,304,976.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-20 are herein drawn to a method of treating sepsis in a subject in need, comprising the step of administering a composition comprising an early apoptotic cell population to said subject, wherein said administering treats sepsis in said subject.
Claims 1-15 of U.S. Patent No. 11,304,976 are drawn to a method of treating, preventing, inhibiting, reducing the incidence of, ameliorating, or alleviating sepsis, or any combination thereof, in a subject in need, comprising the step of administering a composition comprising an early apoptotic cell population to said subject, wherein said early apoptotic cell population comprises ≥40% AnnexinV+ and ≤15% propidium iodide+cells and said early apoptotic cells comprise peripheral blood mononuclear cells, and wherein said administering treats, prevents, inhibits, reduces the incidence of, ameliorates, or alleviates sepsis in said subject.

11.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 10,857,181.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-20 are herein drawn to a method of treating sepsis in a subject in need, comprising the step of administering a composition comprising an early apoptotic cell population to said subject, wherein said administering treats sepsis in said subject.
Claims 10-15 of U.S. Patent No. 10,857,181 are drawn to a method of preventing a cytokine release syndrome (CRS) or a cytokine storm in a subject in need thereof, comprising administering to the subject a pharmaceutical composition comprising a pooled mononuclear early-apoptotic cells, wherein said subject is suffering from sepsis.

12.	Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of copending Application No. 17/075721. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-20 are herein drawn to a method of treating sepsis in a subject in need, comprising the step of administering a composition comprising an early apoptotic cell population to said subject, wherein said administering treats sepsis in said subject.
Claims 1-15 of copending Application No. 17/075721are drawn to a method of prolonging survival of a subject suffering from a cytokine storm, comprising the step of administering a composition comprising apoptotic cells to said subject, wherein said subject is suffering from sepsis.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

13.	Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/594463. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-20 are herein drawn to a method of treating sepsis in a subject in need, comprising the step of administering a composition comprising an early apoptotic cell population to said subject, wherein said administering treats sepsis in said subject.
	Claims 1-20 of copending Application No. 16/594463 are drawn to a method of treating, preventing, inhibiting, reducing the incidence of, ameliorating, or alleviating sepsis, or any combination thereof, in a subject in need, comprising the step of administering a composition comprising an early apoptotic mononuclear enriched cell population to said subject, wherein said administering treats, prevents, inhibits, reduces the incidence of, ameliorates, or alleviates sepsis in said subject.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

14.	Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of copending Application No. 17/567923. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-20 are herein drawn to a method of treating sepsis in a subject in need, comprising the step of administering a composition comprising an early apoptotic cell population to said subject, wherein said administering treats sepsis in said subject.
Claims 1-18 of copending Application No. 17/567923 are drawn to a method of treating, preventing, inhibiting, reducing the incidence of, ameliorating, or alleviating sepsis, or any combination thereof, in a subject in need, comprising the step of administering a composition comprising 40-240x106 cells/kg early apoptotic cells to said subject, wherein said early apoptotic cells comprise peripheral blood mononuclear cells having > 40% AnnexinV+ and < 15% propidium iodide+, and wherein said administering treats, prevents, inhibits, reduces the incidence of, ameliorates, or alleviates sepsis in said subject.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
15.	No claim is allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642